Title: From Alexander Hamilton to Josiah Ogden Hoffman, [6 November 1799]
From: Hamilton, Alexander
To: Hoffman, Josiah Ogden


[New York, November 6, 1799]
Sir
“Greenleafs new Dayly Advertiser” of this morning contains a publication intitled “Extract of a letter from Philadelphia dated September 20th,” which charges me with being at the “bottom” of an “effort recently made to suppress the Aurora” (a news paper of that City) by pecuniary means.
It is well known that I have long been the object of the most malignant calumnies of the faction opposed to our government, through the medium of the papers devoted to their views. Hitherto I have foreborne to resort to the laws for the punishment of the authors or abettors; and were I to consult personal considerations alone I should continue in this course, repaying hatred with contempt. But public motives now compel me to a different conduct. The design of that faction to overturn our government, and with it the great pillars of social security and happiness, in this country, become every day more manifest, and have of late acquired a degree of system, which renders them formidable. One principal Engine for effecting the scheme is by audacious falsehoods to destroy the confidence of the people in all those who are in any degree conspicuous among the supporters of the Government: an Engine which has been employed in time past with too much success, and which unless counteracted in future is likely to be attended with very fatal consequences. To counter act it is therefore a duty to the community.
Among the specimens of this contrivance, that which is the subject of the present letter demands peculiar attention. A bolder calumny; one more absolutely destitute of foundation was never propagated. And its dangerous tendency needs no comment; being calculated to inspire the belief that the Independence and liberty of the press are endangered by the intrigues of ambitious citizens and by foreign gold.
In so flagrant a case the force of the laws must be tried. I therefore request that you will take immediate measures towards the prosecution of the persons who conduct the inclosed paper.
With great consideration   I am Sir   yr Obed ser
Josiah O Hoffman EsqAtty General

